Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
Appellant made a second motion for continuance which was properly overruled. Diligence for the absent witness was not shown. Appellant had another witness present who gave in substance the same testimony as that set up in the application. Subsequent continuances will not be granted for cumulative testimony. Harvey v. State, 35 Tex.Crim. Rep.; Bearden v. State, 47 Tex.Crim. Rep.; Sec. 322, Branch's Annotated P. C., and authorities cited.
That Jones, the alleged purchaser, paid for the liquor with money furnished him by another, affords appellant no ground for complaint. Bruce v. State, 39 Tex.Crim. Rep.; Smart v. State, 49 Tex.Crim. Rep.; Sec. 1236, Branch's Annotated P. C., and authorities cited.
It was competent for Mr. Mangum, the sheriff, to testify that after the alleged sale he raided the house of appellant's mother where he lived, and that he found there a quantity of whisky. Starbeck v. State, 53 Tex.Crim. Rep.; Field v. State, 55 Tex.Crim. Rep.; Branch's Annotated P. C., p. 710, and authorities cited.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.